Title: Speech in Virginia Convention, 2 December 1829
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [2 December 1829]
                            
                        
                        
                        
                        Mr. Madison now rose and addressed the Committee in a speech of which the following is the outline &
                            substance.
                        Altho the actual posture of the subject before the Committee might admite a full survey of it, it is not my
                            purpose in rising to enter into the wide field of discussion, which has called forth a display of intellectual resources
                            and varied powers of eloquence that any country might be proud of; and which I have witnessed with the highest
                            gratification. Having been for a very long period withdrawn from any participation in proceedings of deliberative bodies,
                            and under other disqualifications now, of which I am deeply sensible, though, perhaps less sensible than others may
                            perceive that I ought to be, I shall not attempt more than a few observations which may suggest the views I have taken of
                            the subject and which will consume but little of the time of the Committee, now become precious.
                        It is sufficiently obvious, that Persons and Property, are the two great subjects on which Governments are to act: and
                            that the rights of persons, and the rights of property are the objects for the protection of which Government was
                            instituted. These rights cannot well be separated. The personal right to acquire property, which is a natural right, gives
                            to property when acquired a right to protection as a social right. The essence of Government is power; and power lodged as
                            it must be, in human hands, will ever be liable to abuse.
                        In Monarchies the interests and happiness of all may be sacrificed to the caprice and passion of a despot: In
                            Aristocracies, the rights and welfare of the many may be sacrificed to the pride and cupidity of a few: In
                            Republics, the great danger is that the majority may not sufficiently respect the rights of the Minority. Some gentlemen,
                            consulting the purity and generosity of their own minds, without adverting to the lessons of experience would find a
                            security against that danger in our social feelings: in a respect for character: in the dictates of the monitor within: in
                            the interests of individuals in the aggregate interests of the Community.
                        But Man is known to be a selfish as well as a social being. Respect for character though often a salutary
                            [a] restraint is but too often overruled by other motives. When numbers of men act in a body, respect for character is often
                            lost, just in proportion as it is necessary to control what is not right. We all know that conscience is not a sufficient
                            safeguard, besides that conscience itself may be deluded; many being misled by an unconscious bias into acts which an
                            enlightened conscience would forbid. As to the permanent interest of individuals, in the aggregate interests of the
                            community, & in the proverbial maxim that honesty is the best policy; present temptation is too often found to be
                            an over match for those considerations. Those favorable attributes of the human character are all valuable as auxiliaries,
                            but they will not, serve as a substitute, for the coercive provisions belonging to government and law. They will always, in
                            proportion as they prevail, be favorable to a mild administration of both; but they can never be relied on as a guaranty
                            of the rights of the minority against a Majority disposed to take unjust advantage of its power. The only effectual
                            safeguard to the rights of the minority must be laid in such a basis & structure of the Government itself: as may
                            afford, in a certain degree, directly or indirectly, a defensive authority in behalf of a minority having right on its
                            side.
                        To come more nearly to the subject before the Committee, viz that peculiar feature in our Community which
                            calls for a peculiar provision, in the basis of our Government, I mean the coloured part of our population; It is
                            apprehended, if the power of the Commonwealth shall be in the hands of a Majority who have no interest in this species of
                            property, that, from the facility with which it may be oppressed by excessive taxation, injustice may be done to its
                            owners. It would seem, therefore, if we can incorporate that interest into the basis of our system, it will be the most
                            apposite and effectual security that can be devised. Such an arrangement is recommended to me by many very important
                            considerations. It is due to justice: due to humanity: due to truth; to the sympathies of our nature: in fine, to our
                            character as a people, both abroad and at home, that they should be considerd, as much as possible, in the light of human
                            beings; & not as mere property. As such they are acted upon by our laws; and have an interest in our laws. They
                            may be considered as making a part, tho a degraded part of the families to which they belong. If they had the complexion
                            of the Serfs in the North of Europe, or of the villeins formerly in England in other terms, if they were of our own
                            complexion, much of the difficulty would be removed. But the mere circumstance of complexion can not deprive them of the
                            character of men. The Federal number, as it is called, is particularly recommended to attention in forming a basis of
                            representation, by its simplicity, its certainty, its stability, and its permanency. Other expedients for securing justice
                            in the case of taxation, while they amount in pecuniary effect to the same thing, have been found liable to great
                            objections, and I do not believe that a majority of this Convention is disposed to adopt them, if they can find a
                            substitute they can approve. Nor is it a small recommendation of the federal number in my view, that it is in conformity
                            to the ratio recognized in the Federal Constitution. The cases it is true are not precisely the same; but there is more of
                            analogy than might at first be supposed. If the coloured population were equally diffused thro’ the State, the analogy
                            would fail; but existing as it does in large masses in particular part of it; the distinction between the different parts
                            of the State, resembles that between the slaveholding and non-Slave holding States. And if we reject a doctrine in our own
                            State whilst we claim the benefit of it in our relations to other States, other disagreeable consequences may be added to
                            the charge of inconsistency which will be brought against us. If the example of our Sister States is to have weight we
                            find that in Georgia the Federal number is made the basis of representation in both branches of their Legislature: and I
                            do not learn that any dissatisfaction or inconvenience has flowed from its adoption. I wish we could know more of the
                            manner in which particular organizations of Govt. operate in other parts of the United States. There would be less danger
                            of being misled into error, and we should have the advantage of their experience as well as our own. In the case I
                            mention there can I believe be no error
                        Whether, therefore, we be fixing a basis of representation for the one branch or the other of our Legislature,
                            or for both, in a combination with other principles the Federal Ratio is a favorite resource with me. It entered into my
                            earliest views of the subject, before this Convention was assembled: and though I have Kept my mind open, have listened to
                            every proposition which has been advanced, and given to them all a candid consideration, I must say that in my judgment we
                            shall act wisely in preferring it to others which have been brought before us.
                        Should the federal number be made to enter into the basis in one branch of the Legislature and not into the
                            other, such an arrangement might prove favourable to the Slaves themselves. It may be & I think it has been
                            suggested, that those who have, themselves, no interest in this species of property, are apt to sympathize with the Slaves
                            more than may be the case with their masters & would therefore be disposed where they had the ascendancy to
                            protect them from laws of an oppressive character. Whilst the Masters, who have a common interest with the slaves against
                            an undue taxation, which must be paid out of their labour, will be their protectors where they have the ascendancy.
                        The Convention is now arrived at a point where we must agree on some common ground, all sides relaxing in
                            their opinions; not changing—but mutually surrendering a part of them.In framing a Constitution great difficulties are
                            necessarily to be overcome: and nothing can ever overcome them but a spirit of compromise. Other Nations are surprised at
                            nothing so much as our having been able to form Constitutions in the manner which has been exemplified in this Country.
                            Even the Union of so many States is in the eyes of the world a wonder: the harmonious establishment of a common
                            Government over them all, a miracle. I cannot but flatter myself, that, without a miracle, we shall be able to arrange all
                            our difficulties. I never have despaired. Notwithstanding all the threatening appearances we have passed through. I have now
                            more than a hope, a consoling confidence that we shall at last find that our labours have not been in vain.
                        
                            
                                
                            
                        
                    